Citation Nr: 0304430	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  97-27-343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for disability 
manifested by nausea and excessive sweating.

2.  Entitlement to an evaluation in excess of 10 percent for 
dorsal lumbar strain.

3.  Entitlement to a compensable evaluation for extensor lag, 
proximal interphalangeal (PIP) joint, right little finger.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  

(The Board of Veterans' Appeal (Board) will address the 
issues of entitlement to service connection for disability 
manifested by nausea and excessive sweating and entitlement 
to an evaluation in excess of 10 percent for dorsal lumbar 
strain in a separate decision.)




REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from May 1985 to April 1987.  
His claim comes before the Board on appeal from August 1997 
and April 2000 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama, and 
Louisville, Kentucky.  

Pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for disability 
manifested by nausea and excessive sweating and entitlement 
to an evaluation in excess of 10 percent for dorsal lumbar 
strain.  When the Board completes this development, it will 
notify the veteran as required by Rule of Practice 903.  67 
Fed. Reg. 3,099, 3,105 (Jan. 23 2002) (to be codified at 
38 C.F.R. § 20.903).  The Board will then wait for, and 
review, a response to the notice and, thereafter, prepare a 
separate decision addressing these issues.


FINDINGS OF FACT

1.  The RO notified the veteran of the evidence needed to 
substantiate his claims and obtained and fully developed all 
relevant evidence necessary for an equitable disposition of 
those claims.

2.  The veteran's right little finger disability primarily 
manifests as limitation of motion.   

3.  Ankylosis of the veteran's right little finger has not 
objectively been shown.

4.  The veteran's right little finger disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

5.  In rating decisions dated November 1990 and March 1995, 
the RO denied the veteran's claims of entitlement to service 
connection for a psychiatric disorder and post-traumatic 
stress disorder (PTSD).

6.  The RO notified the veteran of these decisions and of his 
appellate rights with regard to these decisions, but the 
veteran did not appeal.

7.  The evidence associated with the claims file subsequent 
to the RO's November 1990 and March 1995 decisions does not 
bear directly and substantially upon the specific matters 
under consideration, is cumulative and redundant, and by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder.    




CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for extensor lag, proximal interphalangeal joint, right 
little finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-
4.14, 4.40-4.45, 4.71a, Diagnostic Code 5227 (2002); 67 Fed. 
Reg. 48784-48787 (2002).

2.  The November 1990 and March 1995 rating decisions, in 
which the RO denied claims of entitlement to service 
connection for a psychiatric disorder and PTSD, are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.302, 20.1103 
(2002).

3.  New and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (2000); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a) (2002)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to a compensable evaluation for a right little 
finger disability and whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a psychiatric disorder.  In rating decisions 
dated August 1997 and April 2000, the RO denied the veteran 
entitlement to these benefits and the veteran appealed these 
decisions.  

The Board notes that there was initially a question regarding 
whether the latter issue had been properly appealed.  In a 
letter dated September 12, 2002, the Board informed the 
veteran that it was considering this matter.  The veteran 
responded to the Board's letter, and since then, it has 
become evident that the veteran never received the statement 
of the case to which the Board referred in its September 2002 
letter.  Instead, the RO re-sent this document to the veteran 
in February 2002, and in a VA Form 646 (Statement of 
Accredited Representation in Appealed Case) dated March 2002, 
the veteran's representative submitted what can be construed 
as a substantive appeal.  Given these facts, the Board no 
longer questions the timeliness of the veteran's appeal of 
the RO's decision denying the reopening of a claim of 
entitlement to service connection for a psychiatric disorder. 

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107). 
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  VA has indicated that, with the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, in a letter dated June 
2001, the RO indicated that it was developing and would 
reconsider the veteran's claim pursuant to the VCAA.  
Thereafter, the RO indeed undertook all development necessary 
to comply with the notification and assistance provisions of 
the VCAA.  Since then, the veteran has not identified any 
outstanding evidence to be submitted in support of his 
claims; therefore, any further duty on the part of VA to 
explain to the veteran who is responsible for securing such 
evidence is unnecessary.  See Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
light of the foregoing, the veteran is not prejudiced by a 
lack of further development.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duty to notify provisions of the 
VCAA apply to claimants who seek to reopen a claim by 
submitting new and material evidence.  See Quartuccio v. 
Principi, supra.  However, the VCAA appears to have left 
intact the requirement that a claimant present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  Nothing in the VCAA shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. 
§ 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2002)).  However, the regulatory 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim to reopen, addressed below, was 
received prior to that date, those regulatory provisions do 
not apply.

I.  Claim for an Increased Evaluation

The veteran seeks a higher evaluation for his right little 
finger disability.  Disability evaluations are determined by 
evaluating the extent to which a veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  The examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2002); see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995). 

In written statements submitted during the pendency of this 
appeal and during hearings held before a hearing officer at 
the RO in July 2000, and the undersigned Board Member in May 
2002, the veteran asserted that a higher evaluation for his 
right little finger disability was warranted on the basis 
that the current noncompensable evaluation that was assigned 
did not accurately reflect the severity of his right little 
finger symptomatology.  

The RO initially granted the veteran service connection for a 
right little finger disability by rating decision dated 
November 1990.  The RO assigned this disability a 
noncompensable evaluation pursuant to DC 5199.  In February 
1997, the veteran filed a claim for a higher evaluation for 
his right little finger disability, and by rating decision 
dated August 1997, the RO continued the noncompensable 
evaluation that was assigned that disability pursuant to DC 
5227.  The veteran appealed this decision. 

The regulations governing evaluations of ankylosis and 
limitation of motion of the digits of the hands were amended 
while the veteran's appeal was pending.  See 67 Fed. Reg. 
48784 - 48787 (2002) (to be codified at 38 C.F.R. § 4.71a, 
DCs 5216-5230).  Prior to August 26, 2002, the only available 
criteria for rating by analogy in a case such as the instant 
one was for ankylosis.  Effective August 26, 2002, there are 
rating criteria based on limitation of motion.  The revised 
regulations provide that any limitation of motion of the ring 
or little finger will be assigned a 0 percent or 
noncompensable evaluation.  67 Fed. Reg. 48784, 48786 (2002) 
(to be codified at 38 C.F.R. § 4.71a, DC 5230).  

The RO did not consider the claim under the revised rating 
code.  However, the changes have no impact, with the 
potential evaluations remaining at zero percent.  Thus, per 
Karnas v. Derwinski, 1 Vet. App. 301 (1991), neither the old 
nor the new version of 38 C.F.R. §§ 4.71 and 4.71a is more 
favorable to the veteran.  The new DC 5230 provides a 
noncompensable evaluation.  The wording of DC 5227 was 
clarified without change in the rating provided.  
Furthermore, there is no Bernard v. Brown, 4 Vet. App. 384 
(1993), problem requiring additional process.  There can be 
no prejudice to the veteran as there were no significant 
changes based on the facts in the instant case and the 
potential evaluations remain zero percent where there is no 
evidence of ankylosis or symptomatology analogous to 
ankylosis.  Since the change provides a noncompensable 
rating, the veteran was not prejudiced.  The Board observes 
further that a remand to have the RO take additional action 
pursuant to the revised regulations would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided). 

Prior to August 26, 2002, the rating criteria provided 
compensable ratings for ankylosis of the thumb, index and 
middle fingers.  For "Finger, any other, ankylosis of" there 
was a noncompensable (0 percent) rating for the major and 
minor extremities.  38 C.F.R. Part 4.71a, DC 5227 (2001).  
Extremely unfavorable ankylosis can be rated as an 
amputation.  Note following 38 C.F.R. Part 4, DC 5227 (2001).  
Although no higher disability rating is available under DC 
5227, DC 5156 provides a 10 percent evaluation for amputation 
of the little finger without metacarpal resection at the 
proximal interphalangeal joint or proximal thereto.  
38 C.F.R. § 4.71a, DC 5156 (2001)

Effective August 26, 2002, for "Ring or little finger, 
ankylosis of," unfavorable or favorable, there will be a 
noncompensable (0 percent) rating for dominant or non- 
dominant extremity.  Note: Also consider whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  67 Fed. Reg. 48784, 48786, 48787 (2002) (to be 
codified at 38 C.F.R. § 4.71a, DC 5227).  As noted, the 
amended criteria also provide for a noncompensable rating for 
any limitation of motion of the ring or little finger.  67 
Fed. Reg. at 48787 (to be codified at 38 C.F.R. § 4.71a, DC 
5230).

Unfavorable ankylosis exists where it is not possible to 
bring the finger to within two inches (5.1 centimeters) of 
the median transverse fold of the palm or when the MCP and 
PIP joints are both ankylosed.  Ankylosis of the MCP and PIP 
joints with either joint in extension or extreme flexion will 
be rated as amputation.  38 C.F.R. § 4.71a, Notes preceding 
DC 5216 (2001); 67 Fed. Reg. at 48,785-86.  Extremely 
unfavorable ankylosis of the fingers exists when all joints 
are in extension or in extreme flexion or with rotation and 
angulation of the bones, and this will be rated as an 
amputation.  38 C.F.R. § 4.71a, Notes following DC 5219 and 
DC 5227 (2001); 67 Fed. Reg. at 48,785.

The evidence before the Board demonstrates that the veteran's 
extensor lag, PIP joint of the right little finger has been 
manifested by limitation of motion.  There is no evidence of 
ankylosis, either favorable or unfavorable of any of the 
joints of the veteran's right little finger.  The finger has 
not been amputated.   Even under the amended rating criteria, 
limitation of motion of the fifth finger does not warrant a 
compensable disability rating.

During active service from May 1985 to April 1987, the 
veteran injured his right hand.  Following discharge, during 
VA examinations conducted in September 1990 and April 1993, 
the veteran reported, and the examiner noted, no symptoms 
associated with the veteran's right little finger disability.  
During VA outpatient treatment in April 1996, an examiner 
made the following notation, "s/p internal fixation, 5th 
digit [right] hand 4-5-96."  The veteran later explained 
that a post-service fracture necessitated this procedure.

In February 1997, the veteran filed a claim for an increased 
evaluation for his right little finger disability.  
Thereafter, the veteran was evaluated at a private medical 
facility and underwent multiple VA examinations.  An x-ray 
report from Singing River Radiology Group dated January 1998 
reflects that the veteran had no bony abnormalities of the 
right 5th finger.  

During a VA examination conducted in January 1998, the 
veteran reported that he was right hand dominant and had 
difficulty gripping or grasping objects.  The examiner noted 
a 20 degree extensor lag of the small right finger at the 
proximal interphalangeal (PIP) and distal interphalangeal 
(DIP) joints.  The examiner also noted that, when the veteran 
made a fist, he had flexion of the metacarpal phalangeal (MP) 
joint to 60 degrees, flexion of the PIP joint to 85 degrees, 
and flexion of the DIP joint to 65 degrees.  The veteran was 
able to oppose his thumb and remaining fingertips 
satisfactorily and had grip strength of 4/5 bilaterally.  He 
complained of tenderness to palpation over the right small 
finger.  The examiner noted that x-rays of the right small 
finger were normal and diagnosed extensor lag, right small 
finger.  

The veteran complained of hand and finger stiffness during VA 
outpatient treatment rendered in 1999, but no examiner noted 
any clinical findings associated with the veteran's right 
little finger disability.

During a VA hand, thumb and fingers examination conducted in 
November 1999, the veteran reported pain in his right little 
finger that, on a scale of 1 to 10, was 8 in intensity.  He 
indicated that he had never had surgery on this finger.  The 
examiner noted no bone tenderness, grip of 5/5, muscle 
strength in the upper arms of 5/5, intact deep tendon 
reflexes and sensation, no muscle wasting, good muscle tone 
and turgor, excellent capillary refill in the hands, normal 
dexterity from thumb to finger, an ability to grasp, push, 
pull, twist, probe, write, touch and express with no 
deformities, and an ability to make a tight fist bilaterally 
and move his fingers beyond the mid fold without a complaint 
of pain.  The examiner also noted that the veteran had range 
of motion of the PIP joint to 110 degrees with an extensor 
lag and abnormal stance, hyperextension of the MP joint to 30 
degrees and flexion to 90 degrees, and range of motion of the 
DIP joint to 70 degrees.  The examiner diagnosed extension 
tendon lag on the fifth finger PIP joint.

During a VA hand, thumb and fingers examination conducted in 
June 2001, the veteran reported similar complaints to those 
reported during the previous VA examination.  He also 
reported that he was not being seen for this condition, but 
that in 1995, he had undergone surgery of the fifth finger MP 
joint after he suffered a fracture.  The examiner noted a lag 
of the PIP joint, an inability to pick up a paperclip with 
the thumb and fifth digit, diminished grip with limited 
flexion of the fifth digit bilaterally, an ability to close 
the hand and make a fist, bilaterally, but with decreased 
flexion, an ability to abduct and adduct, but with difficulty 
on adduction, hyperextension of the MP joint to 15 degrees, 
except when relaxed, at which time there was alignment, full 
extension of the MP joint, flexion of the PIP joint to 15 
degrees, and flexion of the DIP joint to 20 degrees.  X-rays 
revealed flexion of the distal phalanx of the fifth right 
finger.  The examiner diagnosed an extensor lag of the PIP 
joint with limited range of motion.  

According to the above findings, the veteran's right little 
finger disability primarily manifests as limitation of 
motion.  Here, the facts do not support a finding of 
extremely unfavorable ankylosis and there is no amputation.  
Moreover, the medical evidence of record does not indicate 
limitation of motion of other digits or interference with 
overall function of the hand related to the service-connected 
disability.  The veteran has subjective complaints of pain, 
but the objective evidence of record does not suggest 
disability equivalent to that required for a compensable 
rating.  No examiner has characterized this limitation of 
motion as sufficiently severe as to constitute extreme 
ankylosis.  Accordingly, the veteran's right little finger 
may not be rated as amputation under DCs 5152 through 5156, 
and a compensable evaluation may not be assigned under DC 
5227 or DC 5230. 

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to a compensable evaluation for a right little 
finger disability.  That claim must therefore be denied.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2002).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
there was no approximate balance of positive and negative 
evidence of record.  Accordingly, reasonable doubt could not 
be resolved in the veteran's favor.

The Board also concludes that the schedular criteria are not 
inadequate to evaluate the veteran's disability.  The 
evidence does not establish that the disability has caused 
marked interference with employment (i.e., beyond that 
contemplated in their respective assigned evaluations), or 
necessitated frequent periods of hospitalization.  In fact, 
evidence submitted by the Social Security Administration 
reflects that the veteran's psychiatric symptomatology, 
rather than any symptomatology associated with his right 
little finger disability, interferes with the veteran's 
employability.  Moreover, there is no evidence that the 
veteran has been hospitalized for this disability and the 
veteran has admitted that this disability has not 
necessitated outpatient treatment.  The veteran's claim 
therefore does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board is thus not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2002).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

II. Claim to Reopen

The veteran seeks service connection for a psychiatric 
disorder.  The RO initially denied the veteran entitlement to 
this benefit by rating decision dated November 1990.  The RO 
based its denial on a finding that there was no evidence in 
the service medical records of a psychiatric disability other 
than a personality disorder, which may not be service 
connected.  The RO denied the veteran entitlement to service 
connection for PTSD by rating decision dated March 1995.  The 
RO based this denial on a finding that the veteran had not 
been diagnosed with PTSD.  

In denying the claims, the RO considered the veteran's 
service medical records, VA and private outpatient treatment 
records, VA examination reports and information from the 
Social Security Administration (SSA).  The RO notified the 
veteran of these decisions and of his appellate rights with 
regard to these decisions, but the veteran did not appeal.  
The November 1990 and March 1995 decisions are thus final.  
38 U.S.C.A. § 7105 (West 1991).  

New and material evidence must be submitted to reopen a 
previously and finally denied claim.  Duran v. Brown, 7 Vet. 
App. 216, 220 (1994); Suttman v. Brown, 5 Vet. App. 127, 135 
(1993).  Under the former version of 38 C.F.R. § 3.156(a), 
which is applicable to the veteran's claim to reopen, "new 
and material evidence" is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and which by itself or 
in connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a) (2000); see 66 
Fed. Reg. 45620, 45630 (2001) (codified as amended at 38 
C.F.R. § 3.156(a) (2002) (effective August 29, 2001)); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New 
evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

In 1999, the Court developed an analysis to be followed when 
deciding a claim to reopen.  Elkins v. West, 12 Vet. App. 
209, 218-19 (1999) (en banc) (holding that the adjudicator 
must first determine whether the appellant has presented new 
and material evidence under 38 C.F.R. § 3.156(a), and if so, 
reopen the disallowed claim and then decide whether the claim 
is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a)); see also Winters v. West, 12 Vet. App. 203, 206-
207 (1999) (en banc) (holding that if the adjudicator finds 
the claim well grounded, he or she must ensure that the VA 
has fulfilled its duty to assist the appellant in developing 
his claim and then adjudicate the merits of that claim) 
overruled on other grounds sub nom. Winters v. Gober, 219 
F.3d 1375, 1378 (Fed. Cir. 2000).  Due to the enactment of 
the VCAA, however, the adjudicator may no longer analyze 
claims to reopen in the manner developed by the Court in 
1999.  Rather, after the adjudicator finds that new and 
material evidence has been submitted and reopens the claim, 
he need not determine whether the claim is well grounded.  
Instead, the adjudicator must determine whether VA has 
fulfilled its duty to assist the appellant in developing his 
claim, and if so, decide the merits of that claim.  

Generally, to establish service connection for a particular 
disability, the evidence of record must demonstrate that a 
disease or injury resulting in a current disability was 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 (2002).  
Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and a psychosis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113, 1137 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2002).  The regulations governing service 
connection for PTSD, 38 C.F.R. § 3.304(f), have been amended 
twice since 1999.  The first amendments, promulgated in 1999,  
became effective March 7, 1997.  See 64 Fed. Reg. 32808 
(1999).  The second amendments became effective March 7, 
2002.  See 67 Fed. Reg. 10330, 10332 (2002) (to be codified 
as amended at 38 C.F.R. § 3.304(f)).  The Board finds that 
the pre-1997 and current criteria for evaluating PTSD claims 
are substantially the same, as both versions of the 
regulations require medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressor occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(1996), (2002).  The earlier amendments primarily codified 
the Court's decision in Cohen v. Brown, 10 Vet. App. 128 
(1997) and brought 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.  The 2002 amendment 
primarily codifies VA's existing manual procedures that 
pertain to PTSD claims resulting from personal assault.

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant generally applies.  Karnas, 1 Vet. App. at 312-313.  
In this case, the RO notified the veteran of the earlier 
revisions in a October 2001 statement of the case and 
provided the veteran with notice and opportunity to submit 
evidence in this regard.  Although the RO did not issue a 
supplemental statement of the case citing the regulatory 
changes that resulted from the second amendment, prior to the 
change, in July 2000, the RO sent the veteran a letter 
clearly outlining the type of evidence that may be considered 
relevant in corroborating the occurrence of stressors in 
claims for service connection for PTSD resulting from 
personal assault.  This letter contains the information that 
is now outlined in the revised version of 38 C.F.R. § 
3.304(f).  Therefore, the veteran would not be prejudiced by 
the Board proceeding consider whether new and material 
evidence has been submitted to reopen the veteran's clam for 
service connection for a psychiatric disorder.  See Bernard, 
4 Vet. App. at 393-94.

The evidence that was not previously considered by the RO or 
has been associated with the veteran's claims file since the 
RO's November 1990 and March 1995 decisions includes service 
personnel records, VA and private outpatient treatment 
records and hospitalization reports, VA examination reports, 
information from SSA, written statements of the veteran, his 
representative, and his mother, and transcripts of hearing 
testimony presented to a hearing officer in July 2000 and the 
undersigned Board Member in May 2002.  

The Board finds that this evidence is neither new, nor 
material.  First, it is cumulative and redundant.  Second, it 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled, it is not so significant 
that it must be considered to decide fairly the merits of 
this claim.  The Board bases these findings on the fact that 
the medical evidence merely establishes that the veteran has 
received treatment or been evaluated for variously diagnosed 
psychiatric disorders since his discharge from active 
service.  This evidence does not establish that a psychiatric 
disability other than a personality disorder initially 
manifested in service, or that the veteran has been 
definitively diagnosed with PTSD related to a stressor in 
service.  In fact, a VA examiner who comprehensively examined 
the veteran and reviewed his record, found no support for a 
diagnosis of PTSD, and found no evidence that the veteran 
manifested prodromal signs or symptoms of schizophrenia in 
service; he found that the behaviors that the veteran was 
exhibiting were consistent with a diagnosis of paranoid 
personality disorder or mixed personality disorder.  The 
absence of this type of evidence formed the bases of the RO's 
previous denials in November 1990 and March 1995.  The non-
medical evidence, including written statements of the 
veteran, his representative and his mother and hearing 
testimony, merely restate the veteran's belief that he 
incurred a psychiatric disorder in service.  This type of 
evidence was of record when the RO initially denied the 
veteran's claims for service connection for a psychiatric 
disorder and PTSD in November 1990 and March 1995.  

Having determined that new and material evidence has not been 
submitted, the Board may not reopen the veteran's claim of 
entitlement to service connection for a psychiatric disorder.  
Rather, this claim must denied.


ORDER

A compensable evaluation for extensor lag, proximal 
interphalangeal joint, right little finger, is denied.

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a psychiatric 
disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

